

THIRD AMENDMENT TO
LOAN AND SECURITY AGREEMENT


 
THIS THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) dated as
of January 4, 2019 (the “Amendment Date”) is entered into among Domo, Inc., a
Delaware corporation (“Parent”), and Domo, Inc., a Utah corporation (together
with Parent, collectively, “Borrower”), each Lender (as defined in Section 14 of
the Agreement (as defined below)), Obsidian Agency Services, Inc., a California
corporation, in its capacity as collateral agent (the “Collateral Agent”) for
Lenders, and Wilmington Trust, National Association, as administrative agent for
the Lenders (in such capacity, the “Administrative Agent” and together with
Collateral Agent, the “Agents” and individually, an “Agent”).
WHEREAS, Borrower, Agents and Lenders entered into that certain Loan and
Security Agreement dated as of December 5, 2017 (the “Original Agreement”), as
amended pursuant to that certain First Amendment to Loan and Security Agreement
and Pledge Agreement dated as of April 17, 2018 (the “First Amendment”), as
amended pursuant to that certain Second Amendment to Loan and Security Agreement
dated as of August 8, 2018 (the “Second Amendment” and together with the
Original Agreement and the First Amendment, the “Agreement”);
WHEREAS, the Borrower desires to extend the Term Loan Maturity Date for all
Credit Extensions to October 1, 2022;
WHEREAS, as a condition to extending the Term Loan Maturity Date, Agents and
Lenders require that, among other things, the Debt Ratio financial covenant set
forth in Section 5.11(a) of the Agreement, Borrower’s ability to prepay the Term
Loan and the amount of the Closing Fee be modified as provided herein, and that
the Warrants Parent previously issued to Lenders in connection with the
Agreement be amended and restated to, among other things, increase the number of
shares purchasable upon exercise of such Warrants in accordance with the form of
Amended and Restated Warrant to Purchase Stock attached hereto as Exhibit A (the
“Restated Warrant”); and
WHEREAS, Borrower, Agents and Lenders are willing to amend the Agreement in
accordance with the terms of this Amendment and to amend and restate the
Warrants.
NOW, THEREFORE, based on the mutual promises of the parties and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Borrower, Agents and Lenders hereby agree:
1.Capitalized terms used but not defined herein shall have the meaning provided
in the Agreement.
2.The following definitions contained in Section 14.1 of the Agreement are
hereby amended and restated in their entirety as follows:
“Closing Fee” means Seven Million Dollars ($7,000,000).


“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
date that is one year and one day following the last possible Term Loan Maturity
Date; or (b) is convertible into or exchangeable (unless at the sole option of
the issuer thereof) for (i) debt securities


Third Amendment to LSA – Domo, Inc.
1



--------------------------------------------------------------------------------




or (ii) any Equity Interest referred to in clause (a) above, in each case at any
time on or prior to the date that is one year and one day following the Term
Loan Maturity Date.


“Prepayment Percentage” means (i) three percent (3%) of the Term Loan amount
prepaid on or after January 4, 2020 but prior to January 4 2021, (ii) two
percent (2.0%) of the Term Loan amount prepaid on or after January 4, 2021 but
prior to January 4, 2022; and (iii) one percent (1.0%) of the Term Loan amount
prepaid on or after January 4, 2022 but prior to the Term Loan Maturity Date.


“Term Loan Maturity Date” means, for all Credit Extensions, October 1, 2022.


3.Section 1.2(b) of the Agreement is amended and restated in its entirety as
follows:
(b) Repayment. Each Credit Extension made under the Term Loan shall not require
scheduled principal payments and shall be “interest-only” until the Term Loan
Maturity Date, with interest calculated as set forth in Section 1.3. The
outstanding principal amount of each Credit Extension, any accrued and unpaid
interest thereon, shall be due and payable in full on Term Loan Maturity Date.
Any Obligations remaining outstanding on the Term Loan Maturity Date shall be
due and payable in full on the Term Loan Maturity Date.


4.Section 1.2(c)(ii) of the Agreement is amended and restated in its entirety as
follows:
(ii) Voluntary Prepayment. After January 4, 2020, Borrower shall have the option
to prepay all, or any part, of the Term Loan at any time provided Borrower (i)
delivers written notice to Administrative Agent of its election to prepay the
Term Loan at least five (5) Business Days prior to such prepayment, and (ii)
pays, on the date of such prepayment (a) all or such part of the outstanding
principal (including, for the avoidance of doubt, any interest capitalized and
added to principal pursuant to the terms herein) with respect to the Term Loan
set forth in its notice, plus all accrued and unpaid interest thereon, (b) the
Prepayment Fee, (c) the Closing Fee (or pro rata portion if less than the full
amount of the outstanding Term Loan is repaid), and (d) without duplication, all
other sums, including Lender Expenses, if any, that shall have become due and
payable hereunder in connection with the Term Loan, including interest at the
Default Rate with respect to any past due amounts. For the avoidance of doubt,
Borrower shall not be allowed to voluntarily prepay any part of the Term Loan
prior to January 4, 2020, without Collateral Agent’s prior written consent.


5.Section 1.5(e) of the Agreement is amended and restated in its entirety as
follows:
(e) Closing Fee. Borrower shall pay the Closing Fee at the earliest of (i) the
date the Term Loan is prepaid, provided however, if the prepayment is for less
than the full amount of the Term Loan, the Closing Fee shall be prorated based
on the principal amount of the Term Loan that is prepaid, (ii) the Term Loan
Maturity Date, and (iii) the date the Term Loan becomes due and payable, which
fee shall be deemed fully earned on the Effective Date notwithstanding its
receipt at a different time.


6.Section 5.11(a) of the Agreement is amended and restated in its entirety as
follows:
(a)Debt Ratio. Loan Parties’ Debt Ratio shall not exceed the amount listed below
for the time period provided below, measured as of the last day of the
applicable time period:




Third Amendment to LSA – Domo, Inc.
2



--------------------------------------------------------------------------------






Fiscal Quarter Ending
10/31/2018


1/31/2019
and
4/30/2019
7/31/2019
and
10/31/2019
1/31/2020
and
4/30/2020
7/31/2020
and
10/31/2020
1/31/2021
and
4/30/2021


7/31/2020
through the Term Loan Maturity Date


Debt Ratio


0.90
0.85
0.80
0.75
0.70
0.65
0.60

Evidence of compliance with this Subsection 5.11(a) reasonably acceptable to
Collateral Agent shall be provided along with the Compliance Certificate
delivered pursuant to Section 5.2(d) for the applicable period.
7.Except as specifically amended in Paragraphs 2 through 6, above, the Agreement
shall remain unchanged, in full force and effect in accordance with its terms.
8.Parent agrees to execute and deliver a Restated Warrant in favor of each
Lender in connection with the execution and delivery of this Amendment.
9.Borrower hereby represents, warrants and covenants to Agents and Lenders as
follows:
(a)Borrower has all requisite power and authority to execute this Amendment and
any other agreements or instruments required hereunder and to perform all of its
obligations hereunder, and this Amendment and all such other agreements and
instruments have been duly executed and delivered by Borrower and constitute the
legal, valid and binding obligation of Borrower, enforceable in accordance with
its terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally.
(b)Borrower has no direct or indirect Subsidiaries other than as specified in
the Perfection Certificate delivered to Collateral Agent on the Effective Date
or as otherwise previously disclosed in writing by Borrower to Collateral Agent.
(c)The execution, delivery and performance by Borrower of this Amendment and any
other agreements or instruments required hereunder have been duly authorized by
all necessary corporate action and do not (i) require any authorization, consent
or approval by any governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, in each case other than has already been
obtained, (ii) violate any provision of any law, rule or regulation or of any
order, writ, injunction or decree presently in effect, having applicability to
Borrower, or the certificate of incorporation (or similar documentation) or
by-laws of Borrower, or (iii) result in a breach of or constitute a default
under any indenture or loan or the Loan Agreement or any other agreement, lease
or instrument to which Borrower is a party or by which it or its properties may
be currently bound or affected.


Third Amendment to LSA – Domo, Inc.
3



--------------------------------------------------------------------------------




(d)As of the date hereof, after giving effect to this Amendment, there exists no
default or Event of Default under the Agreement, and that there are no facts or
circumstances that Borrower is aware of that, but for the passage of time would
result in any other default or Event of Default under the Agreement.
(e)As of the date hereof, Borrower acknowledges that the Loan Documents are in
full force and effect, that the representations and warranties contained in the
Loan Documents are true and correct except those representations and warranties
made as of a specific date, and that all exhibits and schedules to the Loan
Documents are true, accurate and complete.
10.Release of Agents/Lenders.
a.Borrower, for itself and on behalf of its Subsidiaries, respective heirs,
legal representatives and successors and assigns, as applicable, hereby releases
each Agent, each Lender and all of their Affiliates, shareholders, partners,
predecessors, employees, officers, directors, attorneys, parent corporations,
subsidiaries, agents, participants, assignees, servicers and receivers
(collectively, the “Released Parties”), except for claims, disputes,
differences, liabilities and obligations arising under this Amendment, the
Agreement and the other Loan Documents after the date hereof, from any and all
known and unknown claims, disputes, differences, liabilities and obligations of
any and every nature whatsoever that Borrowers or any of them may have or claim,
as of the date hereof or as of any prior date, against any one or more of the
Released Parties arising from, based upon or related to the Loan Documents, or
any other agreement, understanding, action or inaction whatsoever with regard to
the Loan Documents or any transaction or matter related thereto, including,
without limitation, the origination and servicing of the Term Loan and the
enforcement or attempted enforcement of any rights or remedies for default or
asserted default under the Loan Documents (collectively, the “Released Claims”).
b.Borrower further acknowledges and agrees that the Released Claims include,
among other things, all claims arising out of or with respect to any and all
transactions relating to the Loan Documents based on any fact, act, inaction, or
other occurrence or nonoccurrence on or prior to the date hereof, including,
without limitation, any breach of fiduciary duty or duty of fair dealing, breach
of confidence, breach of loan commitment, undue influence, duress, economic
coercion, conflict of interest, negligence, bad faith, malpractice, violation of
the Racketeer Influenced and Corrupt Organizations Act, violation of any other
statute, ordinance or regulation, intentional or negligent infliction of mental
or emotional distress, tortious interference with contractual relations or
prospective business advantage, tortious interference with corporate governance,
breach of contract, bad practices, unfair competition, libel, slander,
conspiracy or any claim for wrongfully accelerating the Term Loan or attempting
to foreclose on, or obtain a receiver for, any collateral for the Term Loan and
all statutory claims and causes of action of every nature.
c.In connection with the release contained in this Paragraph 10 of this
Amendment (the “Release”), Borrower acknowledges that it is aware that it may
hereafter discover facts in addition to or different from those that it now
knows or believes to be true with respect to the Released Claims, but that it is
Borrower’s intention hereby fully, finally and forever to settle and release all
claims, disputes, differences, liabilities and obligations, known or unknown,
suspected or unsuspected, that now exist, may


Third Amendment to LSA – Domo, Inc.
4



--------------------------------------------------------------------------------




exist or heretofore have existed by Borrower or any Subsidiary, or any of them,
against any one or more of the Released Parties. In furtherance of that
intention, the Release contained in this Amendment shall be and remain in effect
as a full and complete release notwithstanding the discovery of the existence of
any such additional or different facts.
d.The Release contained in this Amendment shall be effective and irrevocable as
of the date hereof without any further documentation.
e.BORROWER AGREES AND ACKNOWLEDGES THAT THE RELEASED CLAIMS ARE NOT LIMITED TO
MATTERS THAT ARE KNOWN OR DISCLOSED TO THEM AND THAT THE RELEASED CLAIMS INCLUDE
ALL CLAIMS, DISPUTES, DIFFERENCES, LIABILITIES AND OBLIGATIONS THAT THEY DO NOT
KNOW OR SUSPECT TO EXIST AS OF THE DATE HEREOF. BORROWER UNDERSTANDS THAT IT IS
GIVING UP ALL RIGHTS AND CLAIMS AGAINST EACH AGENT AND EACH LENDER AND THE OTHER
RELEASED PARTIES, KNOWN OR UNKNOWN, THAT ARE IN ANY WAY RELATED TO THE
COLLATERAL OR THE LOAN.
f.THE PARTIES SPECIFICALLY ALLOCATE THE RISK OF ANY MISTAKE IN ENTERING INTO THE
RELEASE TO THE PARTY OR PARTIES CLAIMING TO HAVE BEEN MISTAKEN.
g.Borrower acknowledges having read and understood and hereby waives the
benefits of Section 1542 of the California Civil Code, which provides as follows
(and hereby waive the benefits of any similar law of the state that may be
applicable):
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
Notwithstanding anything contained in this Amendment, the general release set
forth in this Section 14 shall not extend to and the term Released Claims shall
not include any obligations of the Agents and the Lenders to make Credit
Extensions after the date of this Amendment to Borrower in accordance with the
terms of the Agreement.
11.Except as otherwise specifically set forth herein, the execution of this
Amendment and all other agreements and instruments related hereto shall not be
deemed to be a waiver of any Event of Default under the Loan Documents, whether
or not known to Agents or Lenders and whether or not existing on the date of
this Amendment.
12.The recitals set forth above are true and correct, and are incorporated by
reference to this Amendment. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered (whether by
facsimile, electronically or otherwise) shall be deemed an original and all of
which counterparts, taken together, shall constitute one and the same
instrument. Sections 11 and 13 of the Agreement are hereby incorporated by
reference to this Amendment, mutatis muntandis. 
[Signature page follows.]


Third Amendment to LSA – Domo, Inc.
5



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the Amendment Date.
 
LENDERS:


Special Value Continuation Partners, LP
Tennenbaum Enhanced Yield Operating I, LLC
Tennenbaum Energy Opportunities Co, LLC
TCP Direct Lending Fund VIII-U, LLC
TCP Direct Lending Fund VIII-L, LLC
TCP Direct Lending Fund VIII-A, LLC
TCP Direct Lending Fund VIII-N, LLC
TCPC Funding I, LLC
Each as Lenders


On behalf of each of the above entities:


By: Tennenbaum Capital Partners, LLC
Its: Investment Manager


By: ________________________________
Name: _____________________________
Title: _______________________________




COLLATERAL AGENT:


Obsidian Agency Services, Inc., as Collateral Agent




By: ________________________________
Name: _____________________________
Title: _______________________________




ADMINISTRATIVE AGENT:


Wilmington Trust, National Association, as Administrative Agent


By: ________________________________
Name: _____________________________
Title: _______________________________


Third Amendment to LSA – Domo, Inc.
6



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the Amendment Date.


BORROWER:    


Domo, Inc.. a Delaware corporation




By: ________________________________
Name: _____________________________
Title: _______________________________


 
 



Domo, Inc.. a Utah corporation




By: ________________________________
Name: _____________________________
Title: _______________________________


 
 





Third Amendment to LSA – Domo, Inc.
7



--------------------------------------------------------------------------------






EXHIBIT A
FORM OF RESTATED WARRANT




Third Amendment to LSA – Domo, Inc.
8

